 OVER-THE-ROAD DRIVERS, LOCAL 544389Over-the-Road,Transfer,Cold Storage,Grocery andMarket Drivers,Helpers&InsideEmployeesUnion,Local 544,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of AmericaandITT Conti-nental Baking Co, Inc.andEmrich Baking Compa-nyandStewart In-Fra-Red Commissary of Minne-sota,Inc. Cases18-CC-487-1, 18-CC-487-2, and18-CC-488of Emrich, threatening management representativesof Continental, picketing the premises of Emrich andContinental, or threatening, coercing, or restrainingany other neutral employer within its jurisdictionalarea, with an object of forcing these companies toceasedoingbusinesswith Stewart In-Fra-RedCommissary of Minnesota, Inc."DECISIONApril 30, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINSAND KENNEDYOn March 28, 1974, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding.Thereafter, the General Counsel filed anexception and a supporting brief, and the Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exception and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order which is modifiedhereinto conform to his recommended Remedy.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that Respondent,Over-the-Road, Transfer, Cold Storage, Grocery andMarket Drivers, Helpers & Inside Employees Union,Local 544, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Minneapolis, Minnesota, its officers,agents, andrepresentatives, shall take the action setforth in the said recommended Order, as so modi-fied:Delete paragraph 1 from the recommended Orderand substitutethe following:"1.Cease and desist from threatening to call astrikeof the employees of Bell Cold Storage, Inc., orofMinneapolisCold Storage Company, destroyingtheproductsofContinentalBakingCompany,threateningphysical personal violence to employeesand managementrepresentatives of Emrich Compa-ny, having its pickets physically occupy the building210 NLRB No. 50THOMAS A. Ricci, Administrative Law Judge: A hearingin this proceeding was held on February 14, 1974, atMinneapolis,Minnesota, on complaint of the GeneralCounsel against Over-The-Road, Transfer, Cold Storage,Grocery and Market Drivers, Helpers and Inside Employ-ees Union, Local 544, affiliated with International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, herein called the Respondent or Local544. On three separate charges filed, on January 8, 1974, byITT Continental Baking Co. (Case 18-CC-481-1), onJanuary 8, 1974, by Emrich Baking Company (Case18-CC-487-2), and on January 18, 1974, by Stewart In-Fra-RedCommissaryofMinnesota,Inc.(Case18-CC-488), the complaint issued on January 25, 1974.The sole issue in the case is whether the Respondentviolated Section 8(b)(4)(iiXB) of the Act.Upon the entire record and from my observation ofwitnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSSteward In-Fra-Red Commissary of Minnesota, Inc., is aMinnesota corporation engaged in the manufacture andwholesale distribution of sandwiches and related foodproducts in Eden Praire, Minnesota. Stewart annually sellsgoods valued in excess of $50,000, of which an amountvalued in excess of $50,000 is shipped from its facility inMinnesota annually to points directly outside the State.ITT Continental Baking Company,Inc., is aDelawarecorporation engaged in the wholesale and retail distrib-utionofbakery products in and about the city ofMinneapolis,Minnesota. Its annual revenues exceed$500,000 and it annually purchases goods and productsvalued in excess of $50,000 shipped to its Minneapolislocation directly from sources outside the State.Emrich Baking CompanyisaMinnesotacorporationengaged in the business of wholesale distribution of bakeryproducts also in the city of Minneapolis. Emrich annuallypurchases goods and products valued in excess of $50,000,of which an amount valuedin excessof $50,000 is shippedto itsMinneapolis location directly from out-of-statesources.I find that Steward In-Fra-Red Commissary of Minneso-ta,Inc., ITT Continental Baking Company, Inc., andEmrichBaking Company, are engaged in interstatecommerce within the meaning of the Act.IT.THE LABORORGANIZATION INVOLVEDIfind thatOver-The-Road,Transfer,Cold Storage, 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDGrocery andMarket Drivers,Helpers and Inside Employ-ees Union,Local544, affiliated with International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers ofAmerica,isa labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Issue PresentedThis is a secondaryboycott case. Throughoutthe eventsexplored at the hearing,TeamstersLocal544, the soleRespondent cited in the complaint,was engaged in a labordispute with the StewartCompany,here therefore revealedas the primaryemployer; Local544 represented Stewart'semployees and had called them out on strike.Stewartnormally buysbakeryproducts from Continental Bakingand Emrich Bakery,and it utilizes the storage facilities ofMinneapolis Cold StorageCompany andBell Cold StorageInc. The evidence shows that to furtherits objectiveagainstStewart,Local 544 tried,in a numberof ways,to curtail, orstop altogether,the businesswhichStewart did with allfour of these last companies,which,accordingly,are thesecondaryor neutralemployersin this proceeding. It hadits pickets follow the Stewart trucks to the premises of thesecondary companiesand patrolthem whenthey were atthese locations loading in the regular course of business; ithad its officers communicatewithmanagement representa-tives ofthese companies in the effort to interrupt thebusiness carried on between theprimary and the secondaryemployers;ithad its pickets intimidateStewart's employ-ees while theyworkedat the premises of the neutrals; and,itseems,italsohad its pickets coerce and threatenemployeesof the secondarycompanies so as to restrainthem too from working.There arealso indications of actsof violence committed against theproperty ofthe neutralsand their employees-damage to the cars ofsecondaryemployees,destruction of the automobile of the managerof a neutralcompany, and bombexplosions in thebuildings of neutral companies.The persuasiveness of the evidenceoffered to provemuch of this picture of misconduct and violence variesfrom alleged incident to alleged incident;some of it is notclear.What is absolutelyclear in the total picture of thecase is that the complaint is limited to a singleproscriptivesection of the statute-and it is Section8(bX4XiiXB). Therecord as it stands couldwell supportmultiple unfair laborpractice findings under other sectionsof the Act. TheRespondent chose to rest at the close of the GeneralCounsel's case-in-chief.Whether ornot the testimony ofthe witnesses sufficesto establish this or thatasserted factisalways a question,but absent some inherent andfundamental implausibility in their stories,they must bebelieved,for theirtestimonystands uncontradicted. It doesnot follow, however,that findingsof statutoryviolationsnot alleged in the complaint can be made against theRespondent merely because theGeneral Counsel provedthem.Nor may unfairlabor practicefindings be madeagainst other persons or organizations,merely becausethey have been proved,so long as such persons are notnamed as respondents in the proceeding.Clarification of this question is important at the outsetbecause there is a certain fuzz at the edges of both the factsof record and the General Counsel'sarguments. It isunlawful to induce and encourage the employees of neutralcompanies to strike,when the Respondent has a secondaryobjective.This is Section 8(bx4)(iXB).It is unlawful torestrain and coerce any employees in the right to refuse tojoin in with union,or concerted activities,no matter whatunion so treats them.Thisis Section 8(b)(IXA). Neither ofthese sections ismentioned in this complaint. Section8(b)(4Xii)(B), which is in the complaint,says a union maynot "threaten, coerce, or restrain any person engaged incommerce. . . ." Thismeans, and at this late date there isno longeranyquestion about it, that the union may notthreaten,or coerce,the employer,or any representative ofmanagement. Section 8(b)(4XiiXB) has nothing to do withhow a union behaves towards employees-anybody'semployees-be it thoseof the primary or the secondarycompanies.At the hearing the General Counsel seemed tobe arguing that if a union"induces" the neutral'semployees to cease doing their regular work,the unionsimultaneously also thereby"coerces" their employer tostop doing business.The proposition obliterates two clearstatutorydistinctions-that separating inducement fromcoercion,and that distinguishing between an employer andits employees.Again,the General Counsel had a witnesssay thattires on the cars of employees of a neutral wereslashed.Assuming it was proved this was done,on thatCompany's employeeparking lot,by agents of theRespondent Union,itwould becoercion upon thoseemployees to cease work and a violation of Section8(b)(IXA). TheGeneral Counsel's reasoning then becomes,as it must, that because a union coerces employees, it ofnecessity by the same act threatens their employer, andcoercion of employees is thus equated with coercion of theemployer. It could as persuasively be argued that ifCongress had intended to makeproofof violation of oneprecise section of the statute automatic violation of atotally separate one, it would have said so.Violationsof Section8(b)(4)1.Local 544 resorted to the techniqueof having itspickets follow the Stewart trucks on theirregular rounds.In the morningofDecember 26, 1973, one such truckarrivedat the loadingdock of Bell ColdStorage; twopicketswere there,standing near the truck but on Bell'sproperty, one with asign saying"on strike-StewartSandwiches." Local 544 alsorepresents the employees ofBell, and CharlesMadden,presidentof Local 544,happensto be aBell employee.While theStewart truck was at thedock,Madden told Robert Golden,a general manager ofBell, that Bell's "employeescould notunloaditor wouldnot unloadit andour supervisor could not unload it," andthatGolden "was askingfor troubleto go ahead and dothis."Gerald Robinson,Bell's assistant warehouse superin-tendent,was also presentthen. Atone pointGolden toldhim to go ahead and start unloading Stewart's truck, butMadden,and a Local 544 steward named Tabery, thensaid,according to Robinson's testimony: "if I proceeded topull theload out from out of the truckthey would pull ourpeople out of the warehouse."The truck, and the pickets,remained where they were,while on advice of counsel the OVER-THE-ROADDRIVERS,LOCAL 544391Bell peopledid nothing. After 3 in the afternoon they didunloadit.From that day to the time of the hearing onFebruary 14, no Stewart trucks have come to this locationof Bell's;by arrangement between the two companies theyhave transacted theirbusinesseselsewhere.I find that by Madden's and Tabery's statements to theBell company management agents that they would callBell's employeesout on strike if the Stewart trucks wereunloaded, the Respondent violated Section 8(b)(4Xii)(B) ofthe Act.2.Stewartalsousesthe cold storage facilities ofMinneapolis Cold Storage. On January 4, 1974, GeraldCollier, vice president and business agent of Local 544,wentto the place of business of the Minneapolis company.After talking to the union steward there, one JohnMarjack,Collier talked toMorrisLuby, the trafficmanager.From Luby's testimony: "He [Collins] said, `Didyou realize 544 is on strike against Stewart Sandwiches?'... He said, `Well, the goods that you took into thiswarehousemust not move from this warehouse.' He said,`If this happens again, we will call out your men.' " Fromthat day to the hearing date Minneapolis Cold Storage hastold Stewart not to send any of its trucks there, and nonehave gone. I find that by Collier's threat voiced to Lubythat Local 544 would call a strike of the Minneapolis plantto enforcethe demand that the Minneapolis companyceasedoing business with Stewart, the Respondent violatedSection 8(b)(4)(ii)(B) of the Act.3.On January 7, 1974, a Stewart truck arrived at thepremisesof Emrich, one of the baking companies whichnormally sells its products to Stewart. The pickets weregathered outside the fence 30minutesbefore the truckcame.When it did, about 14 pickets followed the truck intoEmrich's property close to the loading dock; two carriedsignsreading "Stewart In-Fra-Red on strike. Stay away.Teamster Local 544." As the driver of the truck and hishelper started to unload empty tray carriers of bakedgoods, later to be taken into the building by Emrichemployees and loaded by them for replacement in thetruck, about six of the pickets went inside the building andstarted tomillabout.One of them asked RichardDonnelly, the production superintendent, was he going tohelp load the truck, and Donnelly said yes. There alsoappeared then Jerome Froehlig, business agent of BakeryUnion 22; this is the union which represents Emrich'sinsideproduction employees. Froehlig told Donnelly:"What do you want to get involved in this for." One picketstood outside a fence, perhaps 3 or 4 feet away from therear of the unloading truck, where the Stewart helper wasworking.He yelled to the helper "he would tear hisgoddamned head off. He called him a scab." With all theconfusion two policemen who were trying to keep thingsquiettold the pickets to withdraw from the companyproperty and to stand outside, on the road or the sidewalk.Soon no less than four company managers of one kind oranother were pushing carts out of the building to load themonto the truck; these were Donnelly, Emrich, Anderson,and Marsh. With this, five or six pickets again came on theproperty along the side of the truck and one of them,despite the efforts of a policeman to prevent him,deliberately threw over a loaded carrier of bakery productsEmrich himself was trying to get onto the truck; the foodfellto the ground. Another picket stepped on it, thenhimself threw over another fully loaded food carrier, andsaid to Emrich:"We are going to get you." The policefinally persuaded the pickets to return to the sidewalk.The two policemen then on duty testified at the hearing.One of them, Anatoli Globa, said he took the leadpicket-the first to throw over the food carrier-to hispatrol car and checked his identity. It was Collier, theLocal 544 vice president. When the policemen told Collier"he shouldn't be doing" suchthings, the answer was "hewanted to scare them and wanted to teach them a lesson."I find that by this total activity at the Emrich plant thatday theRespondent threatened and coerced the Emrichcompany and its representatives in violation of Section8(b)(4Xii)(B) of the Act. This was no mere following of thetruck of a primary employer to publicize a primary labordispute.Such mass picketing of a single truck having onlytwo employees of the primary employer, such unauthorizedoccupation of the very inside premises of the secondaryemployer, such direct threats voiced to managementagents, and outright physical destruction of the property ofthe secondary company for the exact object of forcing it tocease doing business with the primary employer, constitutethe clearest violations of the section in question.Jeffery Emrich, the company witness, also testified thaton January 8, the day following this incident,he saw on theparked cars of his employees,15 slashed tires,and that onNovember 27 a bomb had been exploded at his building,the damage including many broken window panes. Thewitness implied at the hearing it was his belief thevandalism he described had been caused by the pickets,and, of necessity,by agents of Local 544.There is noevidence otherwise tying responsibility to Local 544.Suspicion is not tantamount to proof.I do not think it fairtomake the inference of illegalconduct bythe Respon-dent, as urged by the General Counsel, with respect to thisdamage seen by Emrich.4.Continental Baking also sells its products to Stewart;its employees are represented by Teamster Local 289. OnNovember 26, Ray Wallin,business agentof Local 289,telephoned Fred Grenier,general manager of Continental,as Grenier testified, and ". . . instructed me or advised methat I was not to deliver any products or produce anyproducts for Stewart In-Fra-Red because they were onstrike with Local 544. . . . He [Wallin] didn't want any ofhis people handling any products that was going to StewartIn-Fra-Red. He asked me if I knew who headed Local 544and I said no, I didn't. He then told me that an individualby the name of Fred Snyder was in charge of Local 544and that Mr. Snyder was the type of an individual whowould resort to any means to get what he wanted . . .Grenier told Wallin the Company would continue to dobusiness as it always had. The next day, still according toGrenier, an explosive was thrown at the ContinentalBaking Building, causing considerable damage.There came a time when both Continental and Emrichtook to loading their products onto Stewart's trucks atanother location,a Continental plant 6 miles away fromwhere thatCompanynormally did business with Stewart.Here,on Monday,December 3, at a loading area of that 392DECISIONSOF NATIONALLABOR RELATIONS BOARDplant, a Stewart truck was : being loaded-back ^ to back-from a Continental truck, and also from an Emrichtruck.As the work was going on, Wallin, of Local 289,bargainingagent for Continental's route salesmen, ap-peared,and told Frank Stupca, a Continental salessupervisor: "we were to quit loading the Stewart truck orwe would be out of work, they would shut us down." Theloading of the Stewart truck ceased and it left.Stupca also testified that "the weekend of December 1stor 2nd," there was a fire in his garage and his car "burnedup.On December 26, as a Stewart truck arrived atContinental, Collier, the vice president of Local 544, cameand talked to the highestmanagementrepresentative thenpresent, John Sorenson, a sales supervisor. He said "I don'twant that Stewart truck loaded." Sorenson answered theStewart people loaded their own truck and that Continen-tal's employees were represented by Local 289, not Local544. To this Collier said "As of now this implicates you andeverybody here." Sorenson checked with his superiors andwent ahead with the regular work. The Stewart truck cameon the premises, Stewart pickets followed it in, and thenthrew nails into the truck well, where the truck had to comeand stand. Sorenson ordered the pickets to remove thenails,and they did, but only after the Stewart truck hadleft.That same day, Wallin, of Local 289, telephoned RobertGorden, another salesmanager,and asked would he meetwithWallin and a representative of the Bakers Union,because he,Wallin, "was afraid that there might be apossibility of somebody getting killed the way the Stewartsituation was going." The next day, December 27, therewas a meetingin the Radisson Hotel in Minneapolis.Present were Froehlig,of BakersLocal 22, Wallin of Local289, and Jack Jorgenson, president of Teamsters JointCouncilNo. 32. Local 289 and Local 544 are bothmembers of the Joint Council. For employers, there wereGordon of Continental, George Emrich, of Emrich BakingCo., Jerry Grueland, of AmericanBakeries,and JohnCoolidge, of Sinsmaster Bakery Company. Froehlig andWallin told the employer representatives they feared "somephysical violence erupting from the happenings," and hadbeen receiving calls from their members voicing fear ofviolence in consequence of the strike and picketingactivitiesof Local 544. Jorgenson said he thought thecompanies were "hindering the progress of the strike bycontinuing to bake . . . he thought if we discontinuedbaking the product and serving the account that they couldreach an agreement with Stewart." When a company agentexpressed fear he might lose the business to outsiders,Jorgenson assured him the unions would find a way toguard against that. The company people said they wouldthink about the suggestion and then Jorgenson said "if theproduction continued, if the product continued to flow intoStewart that he wouldn't be responsible for what mighthappen so far as the picketing was concerned."There is much on this record to indicate that word of theexcessivepicketing activities by Local 544 at the premisesof neutral companies was passed from one of them toanother.When 14 pickets accompany a single truck, whichhas only one or two employees of the primary company onit,and they clutter about the loading platform at thesecondarysitus,it is difficult to believe that that union'sobject was solely to reach the loading or unloading of theone truck.Picketing in such numbers carries a broaderthreat that is not too thinly veiled.When Collier toldSorensonhe did "not want Stewart's trucks loaded," hiswords carried more than a polite request,itwas more thanan invitation to voluntary cooperation. The Respondentskirted the border of legality altogether too much; itspickets regularly arrived long before Stewart's trucks andsometimes stayed near the secondary premises for quite awhile only to have no Stewart truck arrive at all. They werenot "following the primary situs"; they were passing amessage to all employees in sight-and particularly thoseof the secondary employers. In the light of everything elseshown here,I find that Collier's statement to Sorensonconstituted a threat in violation of Section8(bX4XiiXB). Ialso find, on the basis of the testimony of severalwitnesses,including one of the policemen, all uncontradicted, that byappearing at the premises of both Emrich and Continental,long before any Stewart truck arrived,as well as when itdid not arrive at all, and by picketing on and off thepremises of these secondary employers in numbers some-times reaching into 12 and 14 persons,the Respondenteffectively picketed the premises of the neutral employers,apart from any conceptof followingprimary vehicles, andthereby violated Section 8(b)(4XiiXB).As to the activities of the otherunion agents,Froehlig,Wallin, and Jorgenson, in their talks with Continental andtheotherbakery companies in the hotelmeeting, adifferent question is presented. Concededly they gave noovert indication they represented Local 544, or had beensent by that particularlocal, or intended to speak on itsbehalf. Certainly the fact that Respondent was a memberof the Council is not enough to merge Council and itscomponent member into a single labor organization forpurposes of prosecution under Section 8(b) of this Act.Moreover, what they told the baking companies on its faceshows perfect objective basis for their request that thesecondaries voluntarily yield to what was no more than apure request. They had a right to ask for cooperation, theyarticulated adequate grounds-fears expressed by theirmembers, and they were not named respondent here. Tobase an unfair labor finding against Local 544 in thisproceeding upon what was said by anyone in thatmeetingwould require inference upon inference. It would have tobe inferred Jorgenson and the others intended a threat,although they did not use threatening words. It would alsohave to be inferred they were agents of Local 544, althoughthe evidence on its face does not show this. I findunpersuasive the argument in the General Counsel's briefthat because the Respondent didnotprove that Jorgensonand Wallin didnotrepresent Local 544, it follows that theydid represent Local 544. I can make no such conclusionaryfinding of illegality with respect to Local 544 as thecomplaint proposes.I think the same must be said of the testimony about afire in the home garage of Frank Stupca and the damage tothe building of Continental Baking. There is no proof all ofthiswas the doing of Local 544 or itsagents, and the OVER-THE-ROADDRIVERS,LOCAL 544393statuterequires no less to support an unfair labor practicefinding.IV.THE REMEDYHaving found that the Respondent and its agents haveengaged in certain unfairlabor practices, the statutoryscheme requiresthat an order be entered requiring it toceaseand desist from such practices. The violations of theproscriptionsof the statute reveal so flagrant and extensivea disregardof the dictates of law as to require that theRespondentbe enjoined not only to cease and desist fromhereafterviolating this section of the statute with respect tothese particular secondary employers, but also with respectto any other neutral employers within its jurisdictionalarea.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of allfour of the companies discussed above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several states, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.Stewart,Emrich, and Continental are employersengaged incommerce within the meaning of Section 2(6)and (7) of the Act.2.The Respondent Local 544 is a labor organizationwithin themeaning ofSection 2(5) of the Act.3.By threatening to call a strike of the employees ofBell Cold Storage, Inc., and of Minneapolis Cold StorageCompany, by destroying the products of ContinentalBaking,by threatening physical personal violence toemployees and management representatives of Emrich, byhaving itspicketsphysicallyoccupy the building ofEmrich,by threatening a management representative ofContinental, and by picketing the premises of Emrich andContinental, all for the purpose of forcing each of thesenamed employers to cease doing business with Stewart In-Fra-Red Commissary of Minnesota, Inc., the Respondenthas violated and is violating Section 8(b)(4)(ii)(B) of theAct.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the basis of the foregoing findings of fact,conclusionsof law, and the entire record, and pursuant toSection 10(c)of the Act, I hereby issue the followingrecommended:ORDER1The Respondent, Over-the-Road, Transfer, Cold Stor-age,Grocery and Market Drivers, Helpers and InsideEmployees Union, Local 544, affiliated with InternationalBrotherhoodofTeamsters, Chauffeurs,Warehousemenand Helpers of America, its officers, representatives, andagents,shall:1.Cease and desist from threatening to call a strike ofthe employees of Bell Cold Storage, Inc., or of MinneapolisCold Storage Company, destroying the products ofContinental Baking Company, threatening physical per-sonal violence to employees and management representa-tivesof Emrich Company, having its pickets physicallyoccupy the building of Emrich, threatening managementrepresentatives of Continental, or picketing the premises ofEmrich and Continental, with an object of forcing thesecompanies to cease doing business with Stewart In-Fra-Red Commissary of Minnesota, Inc.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at its offices and meeting halls copies of theattached noticemarked "Appendix." 2 Copies of saidnotice, to be duly furnished by the Regional Director forRegion 18, shall, after being signed by an authorizedrepresentativeof the Respondent Union, be postedimmediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to itsmembers are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Sign and mail sufficient copies of said notices to theRegionalDirector for Region 18, for posting by ITTContinental Baking Company, Emrich Baking Company,MinneapolisCold Storage Company, and Bell ColdStorage, such employers being willing, at all places wherenotices to their employees are customarily posted.(c)Notify the Regional Director for Region 18, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.1In the eventno exceptionsare filed as provided by Sec. 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrderherein shall, as provided in Sec.102.48 of theRulesand Regulations, be adopted by the Board and becomeits findings,conclusions,and order, and allobjectionsthereto shall bedeemed waived for all purposes.2In the event that the Board'sOrderis enforcedby a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten, coerce, or restrain ITTContinental Baking Company, Emrich Baking Compa-ny,Minneapolis Cold Storage Company, Bell ColdStorage, or any otherperson engagedin commerce orin an industry affectingcommerce,where an objectthereof is to force or require it to cease doingbusinesswith Stewart In-Fra-Red CommissaryofMinnesota,Inc. 394DECISIONSOF NATIONAL LABORRELATIONS BOARDOVER-THE-ROAD,T* TSFER,COLD STORAGE,GROOERYAND MARKET DRIVERS,HELPERS AND INSIDEEMPLOYEES UNION, LOCAL544, AFFILIATED WITHINTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is anofficial notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any othermaterial.Any questionsconcerning this notice or compliance withitsprovisionsmay bedirected to the Board'sOffice, 316FederalBuilding,110 South 4th Street,Minneapolis,Minnesota 55401,Telephone612-725-2611.